Memorandum by the Court. The defendant appeals from a judgment of conviction upon a plea of guilty of rape in the second degree. The indictment charged defendant with incest, rape in the second degree and subornation of perjury in the first degree. After being assigned counsel at the time of his arraignment, and fully advised of his rights at all stages of the proceedings, the defendant elected to plead guilty to one count of the indictment, rape in the second degree. On this appeal for the first time he alleges that members of the Grand Jury were prejudiced and that he was unduly questioned and otherwise deprived of his rights by the investigating officers. At the time of his plea and his subsequent sentence the court permitted the defendant to speak for himself and his lengthy allocutions consisted of thanks and appreciation to the court and others and contrition for his deeds. It was apparently after sentence that for the first time he found cause to complain. We find no proof of substance to substantiate the arguments advanced. The sentence of the court was 5 to 10 years. Section 2010 of the Penal Law provides a maximum sentence up to 10 years for the crime of rape in the second degree. At the time of sentence the court had before it a probation report, part of which was read into the record as a basis for the sentence, which we determine, under the circumstances, not to be excessive. Judgment affirmed.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.